DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 3/7/22 and has been entered and made of record. Currently, claims 1, 2, 4-6, 8, 19, 23, 25-27, and 29-31, of which claim 31 is newly added.

Response to Arguments

Applicant’s arguments, see pages 7-9 of the remarks, filed 3/7/22, with respect to the rejection(s) of claim(s) 1, 19, and 30 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art necessitated by the current amendment to the claims.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8, 19, 23-25, and 29-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue (EP 3 024 215) in view of Kawakami (US 2013/0242342).
Regarding claims 1, 19, and 30, Inoue discloses a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method of controlling an image forming apparatus, a method of controlling an image forming apparatus, and an image forming apparatus comprising: 
a display (see para 26, operating unit 116 has a display unit including a touch panel);
a communicator that receives a plurality of print jobs from an external apparatus (see Fig. 1 and para 21, modem 108 demodulates data to be facsimile received from the PSTN 110 to MFP 100); 
a controller (para 16, CPU 101), and
a storage that stores the received plurality of print jobs, wherein the stored plurality of print jobs are not executed by the controller until an instruction for printing is received after the plurality of print jobs are stored in the storage (see paras 19, 54, and 61, HDD 104 stores a plurality of print jobs that are saved in box areas), 
wherein the controller displays, on the display, a button with which attribute information is associated for specifying one or more print jobs as an executing target from among the stored plurality of print jobs (see Fig. 3 and paras 54-55, a print permission setting button 241 that executes printing based on receiving image data from a communication partner, represented by a telephone number, registered in the print permission list, without receiving a print instruction from a user),
wherein, in response to operation of the button by a user, as the instruction for printing, the controller executes one or more print jobs that are specified by the controller, using the attribute information associated with the operated button (see Fig. 3 and paras 54-58, 61, 121-125, and 138-141, documents from registered fax numbers are printed based on a print permission setting button 241 being selected, button 241 executes printing based on receiving image data from a communication partner, represented by a telephone number, registered in the print permission list, without receiving a print instruction from a user).
Inoue does not disclose expressly wherein the button is able to be displayed on the display from before a print job having the attribute information associated with the button is received by the communicator and the controller executes one or more print jobs that are specified by the controller, using the attribute information associated with the operated button, as the executing target from among the plurality of print jobs that have been stored in the storage before the operation of the button.
Kawakami discloses a storage that stores the received plurality of print jobs, wherein the stored plurality of print jobs are not executed by the controller until an instruction for printing is received after the plurality of print jobs are stored in the storage (see Figs. 6 and 9 and paras 54 and 80-81, matter management server 103 stores matter information 610 that includes a matter name 612 and a responsible party user ID 613),
wherein the controller displays, on the display, a button with which attribute information is associated for specifying one or more print jobs as an executing target from among the stored plurality of print jobs, wherein the button is able to be displayed on the display from before a print job having the attribute information associated with the button is received by the communicator, and wherein, in response to operation of the button by a user, as the instruction for printing, the controller executes one or more print jobs that are specified by the controller, using the attribute information associated with the operated button, as the executing target from among the plurality of print jobs that have been stored in the storage before the operation of the button (see Fig. 9 and paras 56-57 and 93-94, a user uses matter selection box 801 to select a matter, the matter includes one or more print jobs to be output).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the matter button associated with a plurality of stored documents to be printed, as described by Kawakami, with the system of Inoue.
The suggestion/motivation for doing so would have been to provide quick retrieval of associated documents thereby increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Kawakami with Inoue to obtain the invention as specified in claims 1, 19, and 30.

Regarding claims 2 and 23, Inoue further discloses a copy function for reading an image of an original document and for printing the read image of the original document (see paras 36, a user can select a copy function to produce a copy job) and 
a transmission function for reading an image of an original document, for generating image data, and for transmitting the generated image data (see para 38, a user can execute facsimile transmission) and 
wherein the controller displays, on the display, the button on a function selection screen on which a function, used by the user, is selected from a plurality of functions including the copy function and the transmission function (see paras 26 and 35-38, a user can select a copy function to produce a copy job).  
Regarding claims 4 and 25, Inoue further discloses wherein attribute information is  transmission source information (see Figs. 3 and paras 51 and 54-55, a print permission setting button 241 that executes printing based on receiving image data from a communication partner, represented by a telephone number, registered in the print permission list, without receiving a print instruction from a user, a telephone number is transmission source information).
Regarding claims 8 and 29, Inoue further discloses wherein the transmission source - 25 -10199426US01 information is a telephone number of a transmission source indicated by a transmitting station information (TSI) signal received by the network interface in facsimile (FAX) communication (see Fig. 4 and paras 51 and 54, permission lists are based on unique ID number, name, and source telephone number).


Claims 5, 6, 26, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue and Kawakami as applied to claims 1 and 19 above, and further in view of Koike (US 2018/0150262), cited in the IDS dated 12/30/20.
Regarding claims 5 and 26, Inoue and Kawakami do not disclose expressly wherein the controller receives designation of a name of the button and sets the designated name of the button.
Koike discloses wherein the controller receives designation of a name of the button and sets the designated name of the button (see Fig. 4 and para 48, a user can create and name a button for customized use).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the custom creation of buttons, as described by Koike, with the system of Inoue and Kawakami.
The suggestion/motivation for doing so would have been to provide a user greater control for repeat selectable functions thereby increasing user friendliness and overall system efficiency.
Therefore, it would have been obvious to combine Koike with Inoue and Kawakami to obtain the invention as specified in claims 5 and 26.

Regarding claims 6 and 27, Koike further discloses wherein the controller displays, on the display, the designated name of the button set by the controller (see Fig. 5 and para 48, a display with the user created button is displayed to the user).

Allowable Subject Matter

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/Primary Examiner, Art Unit 2677